On Application eor Rehearing.
The opinion of the Court was delivered by
Levy, J.
We have given our most serious consideration to the application for a rehearing in this case.
We must adhere to our opinion, that the evidence adduced in behalf of the plaintiff, was insufficient, on which to base the judgment in her favor and the recognition of the property (other than her own half of that held in indivisión with Mrs. Eustis) as her separate estate. The reservation of her right to prosecute her claim for the residue of the property, which she claims, in other and proper proceedings, affords her an opportunity of asserting her rights of ownership and all other legal rights, which she may have, and our decree has the practical effect and operation of a nonsuit as far as her claim thereto is asserted in this suit.
The rehearing applied for is refused.